Abatement Order filed July 10, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00051-CR
                                 NO. 14-12-00052-CR
                                   ____________

                       KENNETH EARL BRUNSON, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 262nd District Court
                                 Harris County, Texas
                      Trial Court Cause Nos. 1284376 and 1295225


                        ABATEMENT                   ORDER

      Appellant is represented by appointed counsel, Kurt B. Wentz in both these appeals.
On June 15, 2012, time to file appellant=s brief expired without a brief and no motion for
extension of time was filed. See Tex. R. App. P. 38.6(a). Counsel and the trial court
were notified on June 20, 2012, that no brief had been received. No response from
appellant has been received.
      Pursuant to Tex. R. App. P. 38.8(b) (a copy of which is attached) the judge of the
262nd District Court shall (1) immediately conduct a hearing, at which appellant,
appellant=s counsel, and state=s counsel shall participate, either in person or by video
teleconference, to determine (a) whether appellant desires to prosecute his appeal; (b)
whether appellant is indigent; (c) if not indigent, whether appellant has abandoned the
appeal or whether appellant has failed to make necessary arrangements for filing a brief;
(d) the reason for the failure to file a brief; (e) if appellant desires to continue the appeal, a
date certain when appellant=s brief will be filed; and (2) prepare a record, in the form of a
reporter=s record, of the hearing. If appellant is indigent, the judge shall take such
measures as may be necessary to assure effective representation of counsel, which may
include the appointment of new counsel. The judge shall see that a record of the hearing is
made, shall make findings of fact and conclusions of law, and shall order the trial clerk to
forward a transcribed record of the hearing, a videotape or compact disc, if any, containing
a recording of the video teleconference, and a supplemental clerk=s record containing the
findings and conclusions. Those records shall be filed with the clerk of this court on or
before August 9, 2012.
       The appeals are abated, treated as a closed case, and removed from this Court=s
active docket. The appeals will be reinstated on this Court=s active docket when the trial
court=s findings and recommendations are filed in this Court. The Court will also consider
an appropriate motion to reinstate the appeals filed by either party, or the Court may
reinstate the appeals on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a hearing in
compliance with this Court=s order. If the parties do not request a hearing, the court
coordinator of the trial court shall set a hearing date and notify the parties of such date.


                                        PER CURIAM




                                                2
                          RULE 38. REQUISITES OF BRIEFS


Tex. R. App. P. 38.8. Failure of Appellant to File Brief.
       (b) Criminal Cases.


              (1) Effect. An appellant=s failure to timely file a brief does not authorize
either dismissal of the appeal or, except as provided in (4), consideration of the appeal
without briefs.


              (2) Notice. If the appellant=s brief is not timely filed, the appellate clerk
must notify counsel for the parties and the trial court of that fact. If the appellate court
does not receive a satisfactory response within ten days, the court must order the trial court
to immediately conduct a hearing to determine whether the appellant desires to prosecute
his appeal, whether the appellant is indigent, or, if not indigent, whether retained counsel
has abandoned the appeal, and to make appropriate findings and recommendations.


              (3) Hearing. In accordance with (2), the trial court must conduct any
necessary hearings, make appropriate findings and recommendations, and have a record of
the proceedings prepared, which recordCincluding any order and findingsCmust be sent to
the appellate court.


              (4) Appellate Court Action. Based on the trial court=s record, the appellate
court may act appropriately to ensure that the appellant=s rights are protected, including
initiating contempt proceedings against appellant=s counsel. If the trial court has found
that the appellant no longer desires to prosecute the appeal, or that the appellant is not
indigent but has not made the necessary arrangements for filing a brief, the appellate court
may consider the appeal without briefs, as justice may require.



                                              3